
	
		I
		111th CONGRESS
		1st Session
		H. R. 1710
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Souder (for
			 himself, Mr. Kennedy,
			 Mr. Grijalva,
			 Mr. Hare, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To include family therapists on the list of professionals
		  recognized to provide public school mental health services under the Elementary
		  and Secondary Education Act of 1965.
	
	
		1.Inclusion of family
			 therapistsThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
			(1)in section 4151
			 (20 U.S.C. 7161)—
				(A)in paragraph (9),
			 by inserting family therapist, after school social
			 worker,; and
				(B)in paragraph (10),
			 by inserting State licensed or State certified family
			 therapists, after psychologists,;
				(2)in section 5421
			 (20 U.S.C. 7245)—
				(A)in subsection
			 (a)(2)(A), by striking , and students to school psychologists
			 and inserting , students to school psychologists, and students to family
			 therapists;
				(B)in subsection
			 (c)(2)—
					(i)in
			 subparagraph (D), by striking , or child and adolescent
			 psychiatrists and inserting , child and adolescent
			 psychiatrists, or family therapists;
					(ii)in
			 subparagraph (G), by striking , and child and adolescent
			 psychiatrists and inserting , child and adolescent
			 psychiatrists, and family therapists; and
					(iii)in
			 subparagraph (L), by striking , or child and adolescent
			 psychiatrists and inserting , child and adolescent
			 psychiatrists, or family therapists;
					(C)in subsection
			 (e)—
					(i)in
			 paragraph (4)(C), by striking and after the semicolon at the
			 end;
					(ii)in
			 paragraph (5)(B)(ii), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following:
						
							(6)the term
				family therapist means an individual who—
								(A)is licensed or
				certified in marriage and family therapy by the State in which the individual
				works; and
								(B)practices in the
				scope of the individual’s education, training, and experience with children in
				school settings.
								;
				and
					(D)in subsection
			 (f)(2)—
					(i)in
			 subparagraph (B), by striking and after the semicolon;
					(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following:
						
							(D)family
				therapists.
							;
				and
					(3)in section
			 9101(36)(A) (20 U.S.C. 7801(36)(A)), by inserting State licensed or
			 State certified family therapists, after school
			 psychologists,.
			
